Citation Nr: 1026415	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1.  Entitlement to an initial disability evaluation greater than 
30 percent for asbestos-related lung disease.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted service connection for 
asbestos related lung disease and assigned a 30 percent 
evaluation.

In October 2007, the Veteran requested a hearing before a 
Decision Review Officer.  In November 2008, the Veteran withdrew 
his request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran reports that his lung disease is progressively 
worsening and more disabling than it was when he was most 
recently examined by VA.  VA has a duty to assist Veterans to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 § C.F.R. § 3.159.  Under the circumstances, VA must 
afford him an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity of 
his service-connected disability.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a total rating based on 
individual unemployability, due to service-connected disability 
(TDIU) claim is part of a claim for a higher rating when such 
claim is raised by the record or asserted by the Veteran.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.

Here, the issue of TDIU was raised by the Veteran in a June 2008 
statement in which he reported that the Social Security 
Administration (SSA) had awarded him 100 percent disability.  SSA 
records associated with the claims folder show that he was 
awarded disability benefits, with a primary diagnosis of 
asbestosis and a secondary diagnosis of emphysema.  Because the 
Veteran's claim of entitlement to TDIU depends, in part, upon the 
outcome of the Veteran's claim for a higher rating for his 
asbestos-related lung disability, the Board finds the issue of 
entitlement to TDIU to be inextricably intertwined with the issue 
certified for appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision cannot 
be rendered unless both issues have been considered).  Because 
the issues are inextricably intertwined, the Board is unable to 
review the issue certified for appeal.  Id.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to submit any 
recent records showing treatment for his lung 
disease.

2.  The Veteran should be afforded a VA 
respiratory examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected asbestos-
related lung disease.  The Veteran's claims 
file should be made available to and reviewed 
by the examiner.  All tests and studies 
deemed necessary by the examiner should be 
performed.  Pulmonary function testing is 
needed, with findings including forced vital 
capacity  (FVC), forced expiratory volume in 
one second (FEV-1); the ratio of forced 
expiratory volume in one second to forced 
vital capacity (FEV-1/FVC); diffusion 
capacity of the lung for carbon monoxide by 
the single breath method (DLCO (SB)); maximum 
oxygen consumption (in terms of ml/kg/min); 
and commentary as to whether there exists any 
cor pulmonale (right heart failure), 
pulmonary hypertension, or the requirement of 
outpatient oxygen therapy.  The examiner 
should also provide an opinion on the impact 
of the Veteran's service-connected asbestos-
related lung disease on his ability to secure 
or follow a substantially gainful occupation.  
All findings and conclusions should be set 
forth in a legible report.

3.  Then readjudicate the Veteran's claim for 
a higher rating for his asbestos-related lung 
disability and adjudicate his TDIU claim.  If 
the determinations are adverse to the 
Veteran, he and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEVEN D. REISS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

